Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on August 26, 2021.
Claims 1, 7 and 14 have been amended.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendment to claim 1.  The rejection is overcome and is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system, a method and a product).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) determine a key metric for the meeting environment based on at least one of the received participant data and received presentation data wherein the key metric comprises a determined correlation between participant engagement and at least one of participant sentiment, participant experience and participant knowledge; and generating a recommendation to modify a second presentation of the meeting environment based on the determined key metric, wherein said recommendation comprises proposed modifications to the electronic content of the presentation.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of gathering audience reaction data to form recommendations and is a certain method of organizing human activity. The recitations of computing devices to display and generate data, a server comprising processors, memory and instructions executed by the processors do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [00093].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of a presenter computing device configured to generate a presentation for a meeting environment; a participant computing device configured to display the presentation and generate participant data comprising one or more participant reactions to the displayed presentation; and a server system comprising one or more processors and a memory that includes instructions, that when executed by the one or more processors, causes the one or more processors to: receive a presentation for a meeting environment and presentation data from the presenter computing device or a moderator computing device; display on a participant computing device the received presentation; receive participant data from the participant computing device are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-6, 8-13 and 15-20 do not add “significantly more” to the abstract idea. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  The claims further disclose the type of feedback received from the audience, the content of the presentation data and examples of modification recommendations.  Claims 9-11 and 19-20 describe the computing devices used to transmit the presentation and feedback data. Similar to the independent claims, the dependent claims generally “apply” the concept of gathering audience data to make recommendations. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 7 and 14.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the claims provide a unique and practical way for users of the platform to manage live meetings, etc.
The Examiner maintains that the system is used to apply the abstract idea of collecting participant data and analyzing the data to determine key metrics which in turn generate recommendations for modifications of subsequent presentation of the first presentation.  The system is merely the platform upon which the abstract idea is implemented.  The judicial exception is not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., the gathering and analysis of data from a presentation to produce recommendations to modify a second presentation) to the technological environment of an electronic platform.
The Examiner particularly notes that the claims do NOT result in the system modifying a presentation.  The claims result in generating a recommendation, presumably to the presenter, for a modification.  The Examiner suggests considering amendments that result in the system itself modifying a second presentation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (US Pub. No. 2016/0011729) in view of Advani et al. (US Pub. No. 2020/0021453).
Claims 1, 7 and 14:  Flores discloses a presenter computing device configured to generate a presentation for a meeting environment; ([0004]; a participant computing device configured to display the presentation and generate participant data comprising one or more participant reactions to the displayed presentation; ([0061]; [0029]); and a server system comprising one or more processors and a memory that includes instructions, that when executed by the one or more processors, ([0017]; [0057]); causes the one or more processors to: receive a presentation for a live meeting and presentation data from the presenter computing device;  ([0031]); receive participant data from the participant computing device; ([0031]);  determine a key metric for the meeting environment based on at least one of the received participant data and received presentation data; ([0031]) and modify a presentation of the meeting environment based on the determined key metric. ([0029]: supplemental content is automatically conveyed based on questions from the audience; [0030]: the recommendation can advise the presenter to clarify confusing content by spending additional time explaining the content or switching to supplemental content;  [0038]: timing recommendations can assist the presenter with timely content presentation; Fig. 2: Step 255: “More content to be presented?” thus disclosing a second presentation).
Flores further discloses wherein the key metric comprises a determined correlation between participant engagement and at least one of participant sentiment, participant experience and participant knowledge. ([0005]: content delivery is responsive to real-time metrics obtained from the audience; [0030]-[0031]: audience sentiment notification sent regarding confusing content with a recommendation advising the presenter to clarify confusing content; engagement data is collected including user sentiment, feelings (e.g., facial expressions), body movement measurements to determine interest levels of the audience to improve presenter awareness of audience sentiment; [0041]: audience sentiment section with graphical visualizations; [0047]: Poll section based on audience engagement data; [0053]: data is analyzed to determine audience engagement level with a score that indicates audience/participation/interest.)
Flores discloses an electronic platform coupled to user devices for a presentation (Fig. 1A; [0003]) and audience follow-up and providing follow-up recommendations ([0065]) and suggesting that a presenter modify their presentation delivery based on an audience ([0066]) but does not explicitly disclose using the key metrics for a subsequent presentation (i.e., a second presentation on the electronic platform).
Advani, however, discloses using a presenter’s historic statistics ([0093]) to provide pre-presentation suggestions based on the previous time the presenter did the presentation ([0095]) and provide post presentation feedback and tips to the presenter to allow the presenter to learn and self improve after each presentation ([0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included making recommendations to modify a second presentation based on key determined metrics, as disclosed by Advani in the system disclosed by Flores, for the motivation of providing a method of making the next presentation event better. (Advani; [0105]).
Claims 2, 8 and 15:  Flores discloses participant engagement data and feedback data. ([0041]; [0042]; [0047]).
Claims 3, 9 and 16:  Flores discloses polling questions ([0047]) and slides ([0040]).
Claims 4, 10 and 17:  Flores discloses engagement ([0029]; participant identification ([0027]) and participant profiles ([0028]).
Claims 5, 11 and 18:  Flores discloses participant data including demographics ([0028]: credentials, location; [0032]: skill levels; background expertise) and an indication of content responded to ([0032]: activity tracking; [0031]: content consumed).
Claims 6, 12 and 19:  Flores discloses altering presentation content ([0039]: voice; [0048]; [0061] and [0062]: content).

Claims 13 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flores/Advani in view of Gupta et al. (US Pub. No. 2016/0049094).
Claims 13 and 20:  Flores discloses that slides are a form of content ([0040]) and creating recommendations based on the metrics associated with the content ([0004]) but does not explicitly disclose a comparison with a benchmark.
Gupta is in the field of real-time feedback for presentations (Title and Abstract) and teaches wherein determining one or more key metrics for a meeting environment ([0013], ‘FIG. 1 illustrates a person presenting at a board meeting') comprises determining one or more key metrics for a particular slide, determining one or more key metrics across a collection of slides, and comparing at least one of the determined key metrics for a particular slide, and key metrics for across a collection of slides, with a benchmark ([0082], 'User 10 inputs her presentation materials 146, such as overhead slides or handouts, to application 100 for analysis. Materials analysis engine 158 looks at the materials 146 to provide metrics related to how well user 10 is using slides. Metrics include a rating for the number of points on each slide, the amount of time spent on each point, slide design, usage of text versus images, and the type and organization of content. Presentation features extracted from presentation materials 146 include when user 10 advances to the next slide, or when a new bullet point on the same slide is reached.'; [0129], 'User 10 is awarded badges, points, and ranks based on the parameters such as practice time, score, improvement of metrics over time, etc. Users can log into an online dashboard to view their badges and ranks, compare earned badges to other students or employees, and see what benchmarks need to be reached to earn new badges or advance to the next rank. The gamification features improve engagement between user 10 and application 100. User 10 uses application 100 on a continuing basis to improve and maintain public speaking skills.'; metrics are determined for each slide of a plurality of slides, i.e. a collection of slides, which are compared to a benchmark in order to show improvement of the presentation skills).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comparison to a benchmark taught by Gupta in the system disclosed by Flores, for the motivation of providing metrics for slides that are compared to a benchmark, thereby improving the overall presentation and showing that the speaker is also improving (Gupta; [0082], [0129]).

Response to Arguments
Applicant’s amendments have been considered.  Flores discloses wherein the key metric comprises a determined correlation between participant engagement and at least one of participant sentiment, participant experience and participant knowledge. ([0005]: content delivery is responsive to real-time metrics obtained from the audience; [0030]-[0031]: audience sentiment notification sent regarding confusing content with a recommendation advising the presenter to clarify confusing content; engagement data is collected including user sentiment, feelings (e.g., facial expressions), body movement measurements to determine interest levels of the audience to improve presenter awareness of audience sentiment; [0041]: audience sentiment section with graphical visualizations; [0047]: Poll section based on audience engagement data; [0053]: data is analyzed to determine audience engagement level with a score that indicates audience/participation/interest.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629